                             IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF ARIZONA


                                               ) CASE NO.: 20-02088
                                               )
In re:
                                               )
SUSAN SIMPSON
                                               )
                                               )
         Debtor(s).
                                               )
                                               )
                                               )
                                               )
                                               )
              MORTGAGE SERVICER’S NOTICE OF DEBTOR’S REQUEST FOR TEMPORARY
                    FORBEARANCE DUE TO THE COVID-19 PANDEMIC



         Now comes JPMorgan Chase Bank, National Association (“Creditor”) and hereby submits Notice to the

Court of the Debtor’s request for temporary mortgage payment forbearance based upon a material financial

hardship caused by the COVID-19 pandemic.

         Due to recent financial hardship resulting directly or indirectly from the COVID-19 emergency, the Debtor

initiated, and Creditor has provided a further temporary suspension of mortgage payments for the period of 6

months. Creditor holds a secured interest in real property commonly known as 5320E THUNDER HAWK RD,

CAVE CREEK, AZ 85331 as evidenced by claim number 3 on the Court’s claim register. Creditor, at this time,

does not waive any rights to collect the payments that come due during the forbearance period. This arrangement

does not amend or modify the Debtor’s chapter 13 plan or create a repayment plan. If the Debtor desires to

modify the length of the forbearance period or make arrangements to care for the forbearance period arrears,

Creditor asks the Debtor or Counsel for the Debtor make those requests through Creditor’s Loss Mitigation Team

at (877) 496-3138.


     Case 2:20-bk-02088-EPB          Doc 163 Filed 05/03/21 Entered 05/03/21 15:24:04               Desc
                                      Main Document    Page 1 of 3
       Per the request, Debtor will resume Mortgage payments beginning 8/1/2021 and will be required to cure

the delinquency created by the forbearance period (hereinafter “forbearance arrears”) through loss mitigation

arrangements, a bankruptcy consent order or through an amended or modified chapter 13 bankruptcy plan. If

Debtor fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief

from the automatic stay upon expiration of the forbearance period.




                                                      Respectfully submitted,

                                                      /s/ Daniel Ross
                                                      Daniel Ross
                                                      Agent for Creditor
                                                      McCalla Raymer Leibert Pierce, LLC
                                                      1544 Old Alabama Road
                                                      Roswell, GA 30076
                                                      Phone: 425-458-3378
                                                      Daniel.Ross@mccalla.com




    Case 2:20-bk-02088-EPB          Doc 163 Filed 05/03/21 Entered 05/03/21 15:24:04                 Desc
                                     Main Document    Page 2 of 3
                             IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF ARIZONA


                                               ) CASE NO.: 20-02088
                                               )
In re:
                                               )
DARWIN W SIMPSON
                                               )
SIMPSON SUSAN K                                    JUDGE:
                                               )
                                               )
         Debtor(s).
                                               )
                                               )
                                               )
                                            CERTIFICATE OF SERVICE


         I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for Temporary

Forbearance was served upon the following parties in the following fashion on this 3rd day of May, 2021:

 DARWIN W SIMPSON                                                                   (Served via US Mail)
 SIMPSON SUSAN K
 5320E THUNDER HAWK RD, CAVE CREEK, AZ 85331


 GARY R STICKELL                                                           (Served via ECF Notification)
 301 E BETHANY HOME ROAD, PHOENIX, AZ 85012


 EDWARD J MANEY                                                            (Served via ECF Notification)
 101 N FIRST AVE SUITE 1775, PHOENIX, AZ 85003




 Date: 5/3/2021                                           By: /s/ Daniel Ross
                                                            Daniel Ross




     Case 2:20-bk-02088-EPB          Doc 163 Filed 05/03/21 Entered 05/03/21 15:24:04               Desc
                                      Main Document    Page 3 of 3
